The suit was to recover under the Federal Emergency Price Control Act of 1942, 56 Stat. 23 (1942), for penalties incident to rental charges above the ceiling fixed by the Administrator of the Office of Price Administration. Judgment went for the tenant and the landlord appeals.
Appellant presents two points; first, that the District Court is without jurisdiction of the subject-matter for the reason that the action was one to recover a penalty not imposed or authorized by the laws of the State of New Jersey; second, that the Emergency Price Control Act upon which the action was based is unconstitutional in that it is a delegation of legislative power by the Congress of the United States to an administrative agency. We are concluded as to the first point by our decisions inBeasley v. Gottlieb, 131 N.J.L. 117, and Bendit v.H.L.R. Holding Co., 131 Id. 91, and as to the second point by the decisions of the United States Supreme Court handed down on March 27th, 1944, in the cases of Yakus v. The United Statesof America, 321 U.S. 414; Rottenberg et al. v. The UnitedStates of America, 321 U.S. 414, and Bowles, as Administratorof the Office of Price Administration v. Willingham and Hicks,321 U.S. 503, numbered 374, 375 and 464, respectively, of the October term, 1943, United States Supreme Court.
The judgment below will be affirmed, with costs. *Page 443